Citation Nr: 1818786	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a back disorder, including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel
INTRODUCTION

The Veteran served in the United States Navy from November 1970 to November 1994, including Gulf War service aboard the USS Theodore Roosevelt.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has current qualifying chronic disabilities characterized by symptoms of bilateral knee joint, and lumbar spine pain that have manifested to a compensable degree during a six month period since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed bilateral knee pain as due to a qualifying chronic disability have been met.  38 U.S.C. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed lumbar spine pain as due to a qualifying chronic disability have been met.  38 U.S.C. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.71a, DC 5003 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than the date specified in 38 C.F.R. § 3.317(a)(1)(i), and which by history, physical examination, and laboratory tests cannot be attributed to any known diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 shows that the Veteran was awarded the Kuwait Liberation Medal, and his Service Treatment Records (STRs) show treatment while serving aboard the USS Theodore Roosevelt during the period in which it was deployed in the Persian Gulf.  For these reasons, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbance; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317(b).

The Veteran filed a claim for service connection for bilateral knee and lumbar spine disorders in June 2012, claiming he had experienced pain from service.  His STRs showed treatment of his knees or back in 1975, 1976, 1978, 1979, 1982 (confirmed by STRs as February 1982 rather than February 1992 as reported by Veteran), 1987, 1990, and 1994.  However, his medical records contained no enduring diagnoses from these treatments.  In a January 2013 correspondence to the RO, he stated that he medicated daily with Advil and aspirin, although did not specify when he started doing so.  In his September 2013 notice of disagreement, the Veteran claimed he was in pain for all three injuries, and was unable to bend, stand, or sit for long periods of time.  A January 2013 buddy statement detailed that the Veteran had difficulty walking, standing, and bending as a result of his knee and leg pain, and was in obvious discomfort.  The Veteran's wife also submitted as statement in support in January 2013, stating that she noticed the Veteran was in a lot of pain and discomfort, and that his condition had worsened in the last year. 

The Veteran also had Compensation and Pension (C&P) examinations performed and accompanying x-rays taken in July 2013 for his right knee and lumbar spine disorders.  During the knee examination, the Veteran claimed he believed his right knee symptoms began in 1990, and had since worsened.  The Veteran described that his right knee had flare-ups in which he had trouble sitting up in bed or a chair and that his knees became stiff when he moved them.  The examiner remarked that from the examination there was no pathology to render a diagnosis.  The accompanying x-ray of the right knee revealed a normal right knee series.  This is in contrast to an April 2007 private medical record that listed arthritis (did not specify joint) as an issue, a November 2013 private medical note listing the that the Veteran had "osteoarthritis knee" as of May 2013, and a July 2013 VA Environmental Health-Persian Gulf examination focusing on the Veteran's IBS that listed arthritis of the knee as a medical problem.  For VA purposes, a diagnosis of arthritis requires x-ray evidence, and the subsequent July 2013 x-rays do not show arthritis in the Veteran's knees.  There is no evidence that these three records were diagnoses made after reviewing x-ray evidence. 

The Board observes that the Veteran was not afforded a VA examination to determine the nature or etiology of his claimed left knee disorder.  However, the Board notes that the Veteran alleged the same symptoms for both knees, and he has neither a current diagnosis for his left knee, nor x-ray evidence supporting a diagnosis of arthritis.

During his July 2013 lumbar spine examination, the Veteran claimed the symptoms began at some point in the mid-1990s, and had since become worse.  He also stated that he had flare-ups of his spine disorder, that hurt so much that has trouble sitting or standing for a few minutes at a time.  He had previously seen a private orthopedic doctor who upon examining him recommended physical therapy and anti-inflammatory medicine.  The examiner remarked that there were contributing factors of pain, weakness, fatigability, and/or incoordination but the examination revealed no pathology to render a diagnosis.  The accompanying x-ray revealed an unremarkable lumbar spine.        

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported bilateral knee and lumbar spine pain.  The Veteran is competent to report any symptoms that come to him through the senses including pain and painful motion.  The Veteran's symptoms have been independently verified in the multiple statements of support noted above.      

The evidence reflects symptoms of bilateral knee joint, and lumbar spine pain consistent with compensable disability ratings of 10 percent.  38 C.F.R. § 4.71a, DC 5003 (2017); see also Joyner, v. McDonald, 766 F.3d 1393 (Fed. Circ. 2014)(holding that undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  If the Veteran's bilateral knee and lumbar spine disorders do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for 10 percent disability ratings by analogy to DC 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  In statements made throughout this case and to medical professionals, the Veteran has consistently reported bilateral knee pain with flare-ups that restrict his ability to move, and lumbar spine pain with flare-ups that stop him from sitting or standing for more than a few minutes.  Based on the above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed bilateral knee disorders and a lumbar spine disorder, as due to a qualifying chronic disability, is warranted.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.


ORDER

Service connection for an undiagnosed left knee disorder is granted. 

Service connection for an undiagnosed right knee disorder is granted. 

Service connection for an undiagnosed back disability is granted. 



____________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


